Citation Nr: 0902309	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  99-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to August 
1988.  He also had a period of active duty for training 
(ACDUTRA) from April 12 to July 14, 1992.

In February 1999, the RO declined to reopen the appellant's 
previously denied claim for service connection for diabetes 
mellitus.  He appealed to the Board of Veterans' Appeals 
(Board).

In August 2000, the Board remanded the appellant's case in 
order to afford him a Board hearing at the RO.  He withdrew 
his request for the hearing, and the case was returned to the 
Board in July 2002.

In September 2002, the Board found that new and material 
evidence had been received to reopen the appellant's claim.  
The Board ordered internal development with respect to the 
underlying merits of the claim, and additional evidence was 
received.  However, in May 2003 the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in September 2003, the 
Board again remanded the claim.  The case was returned to the 
Board in June 2005, and the appellant testified at a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2005.

In November 2005, the Board denied the appellant's claim on 
the merits.  The Board also denied a subsequent motion for 
reconsideration.  The appellant appealed the Board's November 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the parties to the 
appeal filed a joint motion asking the Court to vacate and 
remand the Board's decision.  The Court granted the motion in 
April 2007.  Thereafter, the Board remanded the case for 
additional development in July 2007 and April 2008.
 
For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on his part.


REMAND

When this case was remanded in April 2008, the Board 
requested, among other things, that the agency of original 
jurisdiction (AOJ) contact the National Personnel Records 
Center (NPRC) and ask it to indicate whether any of the 
appellant's service treatment records, including any Medical 
Evaluation Board (MEB) or Physical Evaluation Board (PEB) 
reports, or parts thereof, may have been among the records 
NPRC indicated it had "charged out on 4/14/05" and, if so, 
to provide any information it might have had as to the 
identity of the person or facility to whom the records were 
released.  If NPRC indicated that any of the appellant's 
service treatment records, including any MEB or PEB reports, 
or parts thereof, may have been among the records "charged 
out on 4/14/05," and if NPRC was able to provide information 
as to the identity of the person or facility to whom the 
records were released, the AOJ was to make efforts to obtain 
the records from the recipient identified.  The Board also 
requested the AOJ to contact the Army Board for Correction of 
Military Records (ABCMR) and request copies of any records in 
its possession pertaining to the appellant's Application for 
Correction of Military Record, dated in 1994.

Unfortunately, the requested development has not been 
completed.  Although the record shows that the RO contacted 
NPRC in June 2008-and NPRC indicated that it had no service 
treatment records for the appellant on file-the record does 
not reflect that the RO requested, or NPRC provided, any 
information as to the identity of the person or facility to 
whom the appellant's records were released on 4/14/05.  Nor 
does it appear that the RO fully discharged its duty with 
respect to the Army Board for Correction of Military Records.  
A Report of Contact, dated in October 2008, indicates that 
the RO discontinued its efforts to obtain records from that 
entity (a board of review within the Army Review Boards 
Agency (ARBA)), at least in part, because a contact at the 
ARBA indicated that the appellant had "never applied for any 
correction(s) for his military service."  That information 
appears patently incorrect, inasmuch as the appellant's VA 
claims file contains documents which clearly show that the 
ARBA gathered evidence in 1996 in connection with an 
application for correction filed by the appellant in 1994.  
See 38 C.F.R. § 3.159(c)(2) (2008) (directing that "VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency," and will end 
such efforts "only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile").

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Contact NPRC and ask it to clarify its 
response to the RO's requests for additional 
service treatment records.  Specifically, 
NPRC should be asked to indicate whether any 
of the appellant's service treatment records, 
including any MEB or PEB reports, or parts 
thereof, may have been among the records 
"charged out on 4/14/05" and, if so, to 
provide any information it may have as to the 
identity of the person or facility to whom 
the records were released.

2.  If NPRC indicates that any of the 
appellant's service treatment records, 
including any MEB or PEB reports, or parts 
thereof, may have been among the records 
"charged out on 4/14/05," and if NPRC is 
able to provide information as to the 
identity of the person or facility to whom 
the records were released, make efforts to 
obtain the records from the recipient 
identified.

3.  Ask the ABCMR to provide copies of any 
and all records in its possession pertaining 
to the appellant's Application for Correction 
of Military Record, dated in 1994.  Copies of 
(a) the appellant's 1994 application, (b) the 
1996 letter from ARBA to the RO, and (c) the 
1996 letter from the RO to the ARBA should be 
provided to the ABCMR/ARBA to facilitate the 
search for evidence.  (All three of these 
documents are currently located near the 
bottom of Volume I of the appellant's VA 
claims file.)  If the ABCMR/ARBA concludes 
that it does not have any or all of the 
records in its possession (including in any 
on-site archival storage), a negative, 
written response to that effect must be 
obtained from the ABCMR/ARBA, and the 
ABCMR/ARBA should be asked to identify any 
off-site facilities where the records 
associated with the appellant's 1994 
application may have been archived.
 
4.  If the ABCMR/ARBA concludes that it does 
not have any or all of the records pertaining 
to the appellant's 1994 application, but 
identifies off-site facilities where the 
records may have been archived, make efforts 
to obtain the records from the facility, or 
facilities, identified.  Whether specifically 
identified or not, NPRC should be contacted 
as one possible source of the missing 
evidence.
 
5.  All efforts to obtain the evidence in 
question should be fully documented in the 
claims file.  Efforts should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further efforts 
to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The information and 
evidence obtained, if any, must be associated 
with the record on appeal.

6.  After the foregoing development has been 
completed, take adjudicatory action on the 
claim here in question.  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

